Citation Nr: 1121966	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-22 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of  malaria, to include residual urinary dysfunction.

2.  Entitlement to service connection for residuals of a left middle finger laceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active naval service from June 1943 to March 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board notes that the Veteran perfected an appeal with respect to the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  In a January 2011 rating decision, the Veteran was granted entitlement to service connection for PTSD.  The Veteran has not expressed his disagreement with the evaluation assigned at that time.  Therefore, the Board has limited its consideration accordingly.  

The issue of entitlement to service connection for residuals of a left middle finger laceration is addressed in the REMAND that follows the ORDER below.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).


FINDING OF FACT

No malaria or residual thereof has been present at any time during the pendency of this claim.  


CONCLUSION OF LAW

The Veteran has no disability resulting from malaria incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in June 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The June 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claim.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) and service personnel records (SPRs) are on file and VA Medical Center treatment notes have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

Additionally, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claim.  Additionally, no VA medical opinion has been obtained in response to the claim.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

As discussed below, there is no competent evidence of the claimed disability in service or thereafter.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA examination or medical opinion is warranted.

Accordingly, the Board will address the merits of the claim.






Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran has asserted that he had malaria while in active service and that his current urinary dysfunction is a result of such.  

The Veteran's STRs are negative for treatment for or a diagnosis of malaria while the Veteran was in active service.  There is a service treatment note of record indicating that the Veteran was treated for acute enteritis in May 1944, but there is no mention of malaria.  A review of the Veteran's March 1946 separation examination report shows that at the time of his separation, the Veteran did not report any instances of malaria or residuals of such.  All of the Veteran's body systems were found to be clinically normal upon physical examination at the time of his separation from active service and there were no defects noted on the examination report.

A review of the post-service medical records shows that the Veteran receives medical treatment at the VA Medical Center for various disabilities.  There is no indication from the treatment notes of record that the Veteran currently experiences any residuals of malaria.  There are treatment notes of record indicating that the Veteran does have urinary dysfunction; however, this is attributed to benign prostatic hypertrophy (BPH) and not to an instance of malaria in active service.

In an April 2007 statement, the Veteran's son-in-law reported that he had known the Veteran for 17 years and that he had listened to the Veteran speak at length about his time in active service.  He reported that the Veteran had told him that he had malaria while in active service.             

While the Veteran is competent to report what he experienced during active service, see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); the Board notes that the Veteran did not claim to have had malaria until more than 60 years following his separation from active service.  Moreover, there is no competent evidence of the presence of malaria or any residual thereof in service or thereafter.    

Additionally, while the Veteran might sincerely believe that his current urinary dysfunction is related to an unverified episode of malaria in service, his lay opinion concerning this matter requiring medical expertise is of no probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Additionally, while the Veteran's son-in-law is competent to report observable symptoms, he is not competent to report what happened during the Veteran's service, as he was not around to observe at that time.  

In sum, there is no competent evidence that the Veteran experienced malaria or a in active service or that he has had any residual of malaria at any time during the pendency of this claim.  Therefore, the Board finds that the preponderance of the evidence is against the claim.  Accordingly, entitlement to service connection for malaria is not warranted.



ORDER

Entitlement to service connection for residuals of malaria is denied.


REMAND

The Veteran contends that he lacerated his left middle finger in service and that residuals of the laceration have been present since his discharge from service.  The Board notes that the Veteran is competent to state that he lacerated a finger in service and to identify observable residuals of the injury.  Therefore, the Board has determined that the Veteran should be afforded a VA examination to determine the nature of any residuals of the in-service laceration.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature of all currently present residuals of a left middle finger laceration sustained during service.  The claims folder must be made available to and reviewed by the examiner.  For purposes of the determination, the examiner should assume that the Veteran is a reliable historian in describing the in-service laceration.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


